Deen, Presiding Judge,
dissenting.
While agreeing with the majority opinion’s conclusion that the trial court did not abuse its discretion in denying the application for leave of absence filed by the appellant’s counsel, I cannot concur with *127the affirmance of the trial court’s dismissal of the appellant’s action.
As discussed by the majority opinion, counsel’s failure to comply with Rule 16 of the Uniform Superior Court Rules justified denial of the requested leave of absence. However, it is equally clear that under Rule 7.1 of those uniform rules, dismissal of Bryant’s action was inappropriate. That rule provides that “[f]ailure of counsel to appear at the pre-trial conference without legal excuse or to present a proposed pre-trial order shall authorize the court to remove the action from any trial calendar, enter such pre-trial order as the court shall deem appropriate, or impose any other appropriate sanction, except dismissal of the action with prejudice.”
The majority opinion does not address the applicability of Rule 7.1, ostensibly because the appellant did not specifically identify the violation of that rule as error. In his notice of appeal, however, Bryant specifies that he is appealing from the order dismissing his case, and the gist of his argument simply is that the dismissal was error because (1) the trial court erred in denying the leave of absence requested by Bryant’s counsel; and (2) had the trial court properly granted the leave of absence, there would have been no pre-trial conference, thus eliminating the basis for the dismissal. This sufficiently raised the issue of the propriety of dismissal for counsel’s failure to attend the pre-trial conference or to present the plaintiff’s portion of the pretrial order. This much is common sense, and “the application of more of common sense and less of technicality is in accord with later-day notions of the courts.” Crawford v. State, 4 Ga. App. 508, 509 (61 SE 886) (1908). In holding otherwise, the majority opinion demands strict observance of the uniform rules from litigants, but not from the judiciary.
The majority opinion quotes from Hurston v. Ga. Farm Bureau &c. Ins. Co., 148 Ga. App. 324, 326 (250 SE2d 886) (1978), wherein it was held that an appellant may not enlarge an enumeration of error to include other issues. However, Hurston is inapposite here. As discussed above, the issue raised by the appellant’s enumeration of error was the propriety of the trial court’s dismissal of his action because of counsel’s failure with regard to the pre-trial conference and order. Consideration of Rule 7.1 neither enlarges the issue raised by Bryant nor manufactures another one. Just as nothing precludes this court from applying case law not cited by an appellant in addressing an enumeration of error, nothing should foreclose application of that uniform rule in addressing the issue raised by Bryant in this case.
I must respectfully dissent.
I am authorized to state that Presiding Judge Banke, Judge Pope, and Judge Benham join in this dissent.
*128Decided July 12, 1988
Rehearing dismissed July 28, 1988.
Lucinda Stevens, for appellant.
James E. Graham, for appellee.